   Case: 1:20-cv-00986-MRB Doc #: 42 Filed: 06/30/21 Page: 1 of 2 PAGEID #: 554




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION
______________________________________________________________________________

 Spectrum Laboratories, LLC,                   ) Case No. 1:20-cv-00986
                                               )
       Plaintiff,                              ) Judge Michael R. Barrett
                                               )
       vs.                                     )
                                               )
 513 Ventures, LLC,                            )
                                               )
       Defendant.


 MOTION TO WITHDRAW AS ATTORNEY OF RECORD FOR DEFENDANT

      Pursuant to Local Civil Rule 83.4(c)(2) of the Local Rules of the United States

District Courts for the Southern District of Ohio, Defendant 513 Ventures, LLC,

("Defendant"), respectfully requests this Court grant permission to Charles H. Brown, III

to withdraw as attorney of record for Defendant. There is good cause for this Court to

grant the motion to withdraw for Charles H. Brown, III because he no longer participates

in the representation of Defendant in this matter and will be leaving Wood, Herron &

Evans, LLP, effective June 30, 2021. Brian J. O’Connell and Stephen S. Schmidt of

Strauss Troy Co., LPA, and Gregory F. Ahrens of Wood, Herron & Evans, LLP, will

continue as attorneys of record for Defendant. Defendant 513 Ventures, LLC, 8190

Beechmont Avenue, Cincinnati, OH 45255, consents to the withdrawal by Charles H.

Brown, III.

      The requested withdrawal will not delay these proceedings.




                                           1
   Case: 1:20-cv-00986-MRB Doc #: 42 Filed: 06/30/21 Page: 2 of 2 PAGEID #: 555




 Dated: June 30, 2021                         /s/ Charles H. Brown, III
                                              Brian J. O’Connell (0059276)
                                              Stephen S. Schmidt (0085530)
                                              STRAUSS TROY CO., LPA
                                              150 E. Fourth Street
                                              Cincinnati, OH 45202-4018
                                              T: (513) 629-9451
                                              F: (513) 241-8259
                                              E: bjoconnell@strausstroy.com
                                              E: ssschmidt@strausstroy.com

                                              and

                                              Gregory F. Ahrens
                                              Charles H. Brown, III
                                              WOOD HERRON & EVANS, LLP
                                              441 Vine Street
                                              2700 Carew Tower
                                              Cincinnati, Ohio 45202
                                              T: (513) 241-2324
                                              F: (513) 241-6234
                                              E: cbrown@whe-law.com
                                              E: cpfister@whe-law.com

                                              Attorneys for Defendant
                                              513 Ventures, LLC


                             CERTIFICATE OF SERVICE

       I certify that on June 30, 2021, the foregoing was filed electronically via the Court's
CM/ECF service, and that all parties listed to receive CM/ECF notifications will be
notified through the Court's system.

                                                    /s/ Charles H. Brown, III
                                                    Charles H. Brown, III




                                              2
